DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 - 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,996,921 in view of Rosenberg et al. (U.S. Patent Application Publication 2006/0288082). Although the claims at issue are not identical, for example claim 2 of the pending application and claim 4/1 of the Patent are both drawn to a request from a client device to playback an audio file, the client device receiving the audio file from cloud storage, playing the audio file on the client device while downloading in the background a subsequent audio file. The claim of the patent does not explicitly recite the requested audio file is a song, or the downloaded subsequent audio file is from a server that is different than the cloud storage. However, in a related field of endeavor (i.e. requested audio file is a song; downloading subsequent audio file from different server) Rosenberg teaches (0005, 0009) a requested audio file being a song, and further teaches (para 0024) the song received from a content serving system, and further teaches (para 0024-29) while playing the song, downloading a subsequent audio file, for example an audio file used for ring content playback, from a remote system [server] which is identified as different than the content serving system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Rosenberg to the requested audio file and the download of a subsequent audio file of the claim of the patent, for the requested audio file to be a song, and to allow the subsequent audio file to be obtained from a server, such as the remote system, that is different than the cloud storage, such as the content serving system, thus providing an enhanced user experience by allowing the user to enjoy listening to desired content, such as a song (Rosenberg para 0005), as well as providing an enhanced content acquisition system by providing an alternate source, such as a different remote system server, for subsequently obtained content, thus providing a wider selection of sources from which to obtain content, such as for example content that is for purchase (Rosenberg para 0031). In addition, claim 8 of the pending application corresponds to claim 13/10 of the patent; claim 14 of the pending application corresponds to claim 13/10 of the patent; claim 3 of the pending application corresponds to claim 8 of the patent; claim 4 of the pending application corresponds to claim 1 of the patent; claim 5 of the pending application corresponds to claim 4 of the patent; claim 6 of the pending application corresponds to claim 5 of the patent; claim 7 of the pending application corresponds to claim 9 of the patent; claim 9 of the pending application corresponds to claim 17 of the patent; claim 10 of the pending application corresponds to claim 8 of the patent; claim 11 of the pending application corresponds to claim 13 of the patent; claim 12 of the pending application corresponds to claim 14 of the patent; claim 13 of the pending application corresponds to claim 18 of the patent; claim 15 of the pending application corresponds to claim 17 of the patent; claim 16 of the pending application corresponds to claim 10 of the patent; claim 17 of the pending application corresponds to claim 13 of the patent; claim 18 of the pending application corresponds to claim 14 of the patent; claim 19 of the pending application corresponds to claim 18 of the patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2 - 19 rejected under 35 U.S.C. 103(a) as being unpatentable over Berman et al. (U.S. Patent 6,502,194) hereinafter Berman in view of Rosenberg et al. (U.S. Patent Application Publication 2006/0288082) hereinafter Rosenberg.

Regarding Claim 2, Berman discloses:
A method for providing media guidance (Abstract, col 4 line 45 – col 15 line 57: method and system for providing playback of selected songs), the method comprising:
receiving a selection to playback a song on a client device (col 6 line 52 – col 7 line 38, col 11 line 44 – col 12 line 20: DUL server receives from playback unit 100 [client device] a selection of a song for playback on playback unit 100, which can be the first song);
transmitting, to a cloud storage system, a request to retrieve an audio file corresponding to the song based on the received selection to playback the song (col 7 line 39 – col 8 line 43: the playback unit 100 sends the song request to the appropriate audio material server [cloud storage system] to download the sound [audio] file - the file for the song - corresponding to the selected song for playback);
receiving, from the cloud storage system to the client device, the audio file corresponding to the song (col 8 lines 24-43: playback unit 100 receives from the appropriate audio material server the sound file corresponding to the selected song);
causing, using the client device, the audio file to begin playback (col 11 line 6 – col 12 line 19: upon buffering of adequate song data, the playback unit 100 begins playback of the song file); and
while the audio file is being played back, causing one or more subsequent audio files to be background downloaded (col 11 line 6 – col 12 line 19: as the song is being played and in background operation the playback unit downloads data from an audio material server for other selected songs [one or more subsequent audio files]).
Berman does not explicitly disclose the download of the other selected songs is from a server device that is different from the audio material server from which first selected song is received.
However, in a related field of endeavor (i.e downloading subsequent audio file from different server) Rosenberg teaches (para 0024-29) while playing a song received from a content serving system [cloud storage], downloading a subsequent audio file for playback, from a remote system [server] which is identified as different than the content serving system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the teaching of Rosenberg to Berman’s downloading of the other selected songs, to allow other selected songs to be obtained from a server, such as the remote system of Rosenberg, that is different than the audio material server from which a first selected song is received, thus providing an enhanced content acquisition system by providing an alternate source, such as a different remote system server, for subsequently obtained content, thus providing a wider selection of sources from which to obtain content, such as for example content that is for purchase (Rosenberg para 0031). In addition, Berman (col 7 lines 48-54, col 13 line 22 – col 14 line 20) teaches obtaining a song from a backup or alternate [different] server in the case a selected song is not available from the audio material server or when different servers are used to store different types of music, suggesting other selected songs can be downloaded from a different server.

Regarding Claim 3, in addition to the elements stated above regarding claim 2, the combination further discloses:
further comprising transitioning playback from the audio file to at least one of the one or more subsequent audio files (Berman col 11 line 65 – col 12 line 19; col 9 lines 8-29: the playback unit can transition to one of the other selected songs, for example skipping to one of the other selected songs, or played as the next track).

Regarding Claim 4, in addition to the elements stated above regarding claim 2, the combination further discloses:
further comprising storing the one or more subsequent audio files in a memory of the client device (Berman col 11 line 65 – col 12 line 19: the other selected songs, as well as the first selected song, are stored in memory of the playback unit.).

Regarding Claim 5, in addition to the elements stated above regarding claim 2, the combination further discloses:
further comprising executing an application that communicates with the cloud storage system on which audio files are stored (Berman col 6 line 6 – col 8 line 43: the playback unit executes its program instructions [application] that communicates with the audio material server at which songs are stored).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, the combination further discloses:
further comprising synchronizing the application to obtain a plurality of audio snippets that each correspond to the one or more subsequent audio files (Berman col 11 line 44 – col 12 line 20: the program instructions operating the playback unit cause the operations to download [obtain] a portion [audio snippets] of each of the other selected songs providing for availability of playback [synchronizing] the other selected songs).

Regarding Claim 7, in addition to the elements stated above regarding claim 2, the combination further discloses:
wherein a request from an application executing on the client device includes an indication of a playlist of a plurality of audio files that includes the audio file and wherein the method further comprises receiving a plurality of audio snippets associated with the plurality of audio files (Berman col 6 line 6 – col 8 line 43, col 11 line 44 – col 12 line 20: the playback unit executes its program instructions [application], the program instructions operating the playback unit include selection of multiple songs such as Song1, Song2, Song 3, that the user wants to hear [indication of a playlist of a plurality of audio files], which can include the first song selected [the audio file], for playback, the program instructions operating the playback unit cause the operations to download [receive] a portion [audio snippets] for each of the selected songs the user wants to hear).

Claim 8 is rejected under the same grounds stated above for Claim 2. Berman discloses (col 5 line 63 – col 6 line 39) the hardware processor 118 of the playback unit that executes the program instructions that control operations of the disclosed functions.

Claim 9 is rejected under the same grounds stated above for Claim 3.

Claim 10 is rejected under the same grounds stated above for Claim 4.

Claim 11 is rejected under the same grounds stated above for Claim 5.

Claim 12 is rejected under the same grounds stated above for Claim 6.

Claim 13 is rejected under the same grounds stated above for Claim 7.

Claim 14 is rejected under the same grounds stated above for Claim 2. Berman discloses (col 5 line 63 – col 6 line 39) the memory 116 [computer-readable medium] of the playback unit holding the program instructions executed by processor 118 that control operations of the disclosed functions.

Claim 15 is rejected under the same grounds stated above for Claim 3.

Claim 16 is rejected under the same grounds stated above for Claim 4.

Claim 17 is rejected under the same grounds stated above for Claim 5.

Claim 18 is rejected under the same grounds stated above for Claim 6.

Claim 19 is rejected under the same grounds stated above for Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653